Citation Nr: 0925273	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a higher rating for shell fragment wound, 
muscle group XIX, abdominal muscles, currently evaluated as 
30 percent disabling.

2.	Entitlement to a higher initial rating than 20 percent 
for left median nerve impairment.

3.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Waco, Texas, which in part granted service connection for 
left median nerve impairment and a noncompensable percent 
rating. The Veteran appealed for a higher initial evaluation. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). That 
decision also denied claims for an increased rating for shell 
fragment wound residuals, Muscle Group XIX, and for service 
connection for bilateral hearing loss. 

A hearing was held on these matters before a Decision Review 
Officer (DRO) in September 2006. In January 2009, the Veteran 
testified during a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge. 

In a September 2008 rating action, the RO increased from 10 
to 30 percent the assigned rating for shell fragment wound 
residuals to Muscle Group XIX, effective September 17, 2004; 
and granted an initial 20 percent rating for left median 
nerve impairment. Following this decision, claims for 
continued increased compensation remain on appeal. See A.B. 
v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed 
to be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise).

The Board will decide the increased rating claims. The issue 
of service connection for bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.	The Veteran's shell fragment wound residuals to Muscle 
Group XIX, abdominal muscles, have a moderately severe degree 
of impairment. 

2.	From the September 17, 2004 effective date of service 
connection up until August 12, 2008, the Veteran experienced 
no more than moderate incomplete paralysis of the median 
nerve in the left hand, which is his nondominant upper 
extremity.

3.	Since August 13, 2008, the Veteran has had severe 
incomplete paralysis in the median nerve in the left hand. 


CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 30 percent for 
shell fragment wound, muscle group XIX, abdominal muscles, 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.56; 4.73, Diagnostic Code 5319 (2008).

2.	The criteria for a higher initial rating than 20 percent 
for left median nerve impairment from September 17, 2004 to 
August 12, 2008 are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic 
Code 8515 (2008).

3.	The criteria for the assignment of a 40 percent rating 
for left median nerve impairment since August 13, 2008 are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8515 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated between November 
2004 and December 2006, the RO notified the Veteran as to 
each element of satisfactory notice set forth under the 
Pelegrini II decision pertaining to the claim for increased 
rating for shell fragment wound residuals at Muscle Group 
XIX. The May 2006 Statement of the Case (SOC) and later 
Supplemental SOC (SSOCs) explained the general criteria to 
establish a claim for an increased disability rating. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The Veteran has received July 2008 correspondence which 
contained the specific notice information prescribed in the 
Vazquez-Flores decision. 
 
The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, most of the VCAA letters issued to the Veteran 
did comport with this standard, in that they preceded 
issuance of the May 2005 rating decision on appeal denying an 
increased evaluation for impairment to Muscle Group XIX, and 
thus met the standard for timely notice. The December 2006 
notice correspondence did not meet this requirement. However, 
the Veteran has had an opportunity to respond to this 
correspondence in advance of the most recent September 2008 
SSOC readjudicating his claim. The Veteran underwent medical 
examination during this time period. There is no indication 
of any further available evidence or information that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran is also appealing the initial rating assigned 
following the RO's May 2005 decision that granted entitlement 
to service connection for left median nerve impairment. Where 
a claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
NOD with the RO's decision as to the assigned disability 
rating does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. The claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to either 
of these "downstream elements." See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007). Here, the RO apprised the Veteran 
of the requirements of the VCAA through December 2004 
correspondence on his then-pending claim for service 
connection for left median nerve impairment, and no further 
VCAA notice is required. In any event, in subsequent 
correspondence the RO delineated the rating criteria to 
establish an increased rating for this disorder.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and medical records from various 
private treatment providers. The Veteran has also undergone 
several VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided several statements in 
support of his claims. He testified during a September 2006 
DRO hearing, and at a January 2009 Travel Board hearing 
before the undersigned. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertaining to left median nerve impairment, this claim on 
appeal involves determining the proper disability rating 
following the effective date of the grant of service 
connection. Where the veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. See Fenderson, 12 
Vet. App. at 125-26.

Shell Fragment Wound, Muscle Group XIX, Abdominal Muscles

The competent evidence demonstrates that the level of 
impairment due to a muscle injury of the abdominal region 
remains indicative of a moderately severe injury, and  the 
claim on appeal for a rating higher than 30 percent for this 
service-connected disability is being denied.

The present assigned evaluation for shell fragment wound 
residuals at Muscle Group XIX is 30 percent for a moderately 
severe level of disability, under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The 
corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence 
or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

A moderately severe disability of the muscles is defined 
under the VA rating schedule as a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. There 
is a record of consistent complaint of cardinal signs and 
symptoms of muscle disability. Indications on palpation are 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance compared with the sound side 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

A muscle injury considered severe in degree is defined as a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. There is a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. Objective 
findings involving a severe injury include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track. Indications on palpation are of loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: (A) x-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy;          (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4).

Diagnostic Code 5319 pertains to Muscle Group XIX, involving 
the muscles of the abdominal wall, which is comprised of the: 
(1) rectus abdominis; (2) external oblique; (3) internal 
oblique; (4) transversalis; and (5) quadratus lumborum. This 
muscle group concerns the functions of support and 
compression of the abdominal wall and lower thorax; flexion 
and lateral motions of spine; and synergists in strong 
downward movements of arm. A noncompensable rating is 
assigned for slight injury. A 10 percent rating requires 
moderate injury. A 30 percent evaluation requires moderately 
severe injury. A 50 percent rating requires severe injury.         
38 C.F.R. § 4.73, Diagnostic Code 5319.

The Veteran underwent a VA Compensation and Pension 
examination in May 2006 that included evaluation in part for 
the muscle injury of the abdomen. As to medical history the 
Veteran had sustained a shrapnel fragment wound to the 
abdomen which perforated the colon, and he had an exploratory 
laparotomy with a colostomy procedure during service. Since 
then he had done relatively well without bowel complaints. He 
had begun to experience some symptoms of constipation. He did 
not complain of abdominal pain or cramping. The Veteran had 
recently undergone bilateral inguinal hernia repairs, and 
stated that he was much improved since these procedures. 

On physical examination, there was a well-healed scar in the 
midline of the abdomen from the xiphoid to just above the 
umbilicus. There were several scars in the area that were 
nontender and freely movable. Palpation of the abdomen 
revealed no tenderness, masses, or organomegaly. The 
abdominal wall was examined for muscle strength and the 
Veteran was able to sit up from a supine position without 
difficulty. There were no hernias associated with any of 
these scars. 

The impression was a well-healed shrapnel fragment wound of 
the abdomen and well-healed scars from exploratory laparotomy 
and colostomy. There was no abnormality of the abdominal wall 
muscles. There was no herniation and no muscle loss, and the 
Veteran was capable of sitting from a supine position without 
difficulty. 

On an examination later that month specifically for the 
abdominal muscles, the Veteran had a laparotomy scar 
measuring 5 by 0.25 inches and left lower quadrant colostomy 
scar measuring 4.25 by 0.25 inches, which were non-tender. 
The scars were nonadherent and did not cause any loss of 
muscle or joint function. The entry wound was from a shrapnel 
fragment that measured 5 by 5 mm just lateral to the 
umbilicus. There was no exit wound. The immediately affected 
muscle group was the abdominal rectus muscles. There was no 
tissue loss. The Veteran did have irregularity of his bowel 
movements, but this was more likely due to intestinal 
motility problems which were less likely as not related to 
his injury to the abdomen and transverse colon, as these 
symptoms had just begun within the last 6 to 12 months. The 
examiner indicated that the Veteran quite possibly had 
adhesions in the colon and small intestines from the 
manipulation due to surgery and also from the wound.

On a further examination dated in August 2008 the Veteran was 
noted to have had a history of weakness of the muscles of the 
abdominal wall. Physical evaluation revealed that the 
weakness of the rectus abdominus was moderate. The weakness 
of the quadratus lumborum was moderate. The weakness of the 
transversalis, internal oblique and external oblique was 
moderate to severe. The Veteran's ability to flex and relax 
the muscles of the abdominal wall was moderately to severely 
reduced. Muscle strength of the rectus abdominis was 2/5. 
Muscle strength of the external oblique, internal oblique and 
transversalis was 3/5, and of the quadratus lumborum was 2/5. 
The diagnosis was shrapnel fragment wounds muscle group XIX 
moderate to severe weakness. 

The medical evidence of record continues to warrant the 
assignment of a 30 percent evaluation for shell fragment 
wound residuals with an abdominal muscle injury, based upon a 
moderately severe level of impairment. 38 C.F.R. § 4.73, 
Diagnostic Code 5319, Muscle Group XIX. On a May 2006 VA 
examination for purposes of this claim, the abdominal wall 
was evaluated for muscle strength, and the Veteran was able 
to sit up from a supine position without difficulty. There 
was no abnormality of the abdominal wall muscles, muscle 
herniation or muscle loss.               A corresponding 
examination completed that month specifically for the 
abdominal muscles also did not show any tissue loss in the 
area of the abdominal rectus muscles. The Veteran was noted 
to have had scars on the abdomen related to laparotomy and 
colostomy procedures during service. These scars had an 
overall surface area that would not warrant a compensable 
rating in themselves based on  38 C.F.R. § 4.118 (2008), 
Diagnostic Codes 7801 or 7802, and were not otherwise tender 
on palpation as would warrant a compensable evaluation under 
Diagnostic Code 7804. See 38 C.F.R. § 4.14 (under the rating 
schedule, separate ratings may be granted for distinct 
manifestations, provided not contravening the principle 
against evaluating the same disability under different 
diagnoses); Esteban v. Brown, 6 Vet. App. 259 (1994). A VA 
examiner has also determined that the recently reported 
symptom of bowel irregularity is not likely a component of 
the original injury during service and as a result does not 
warrant a separate disability evaluation. 

On review of the August 2008 report there is a definitive 
increase in severity which while warranting the current 
evaluation, is most consistent with a moderately severe level 
of impairment of the abdominal muscles. Of the several 
muscles comprising the abdominal region, the rectus abdominus 
and quadratus lumborum both had moderate weakness. The 
remaining three muscles had moderate to severe weakness. In 
these three latter muscles, the VA examiner still estimated 
the level of muscle strength as 3/5. When estimating the 
Veteran's capacity to flex and relax the muscles of the 
abdominal wall, this was moderately to severely reduced. 

These findings, particularly as to mobility, show a notable 
level of impairment due to muscle injury. The examiner's 
characterization of the degree of disability nonetheless was 
not definitively at the severe level. This aside, the 
examination report and remaining medical history have been 
considered as to whether they indicate general symptoms and 
manifestations of what is deemed a severe muscle injury based 
upon 38 C.F.R. § 4.56(d)(4). In this instance, the Veteran 
has not been shown to have these manifestations, including 
signs of muscle debridement, intermuscular scarring, or 
indication on palpation of loss of muscle substance or deep 
fascia. There is no indication also of adhesion of measurable 
atrophy, diminished muscle excitability, or abnormal muscle 
shape on contraction. Based on the degree of functional 
capacity retained and absence of additional signs of severe 
injury, the present assigned 30 percent rating for a 
moderately severe injury continues to best approximate the 
severity of the service-connected injury at Muscle Group XIX 
under provisions of the rating schedule. 






Left Median Nerve Impairment

Since August 13, 2008, the Veteran's left median nerve 
impairment has involved severe incomplete paralysis of the 
left median nerve, and has therefore met the criteria for 
assignment of a higher 40 percent evaluation from that date 
onwards. This represents a partial grant of the benefits 
sought on appeal.

The Veteran's left median nerve impairment has been evaluated 
at 20 percent disabling since the September 17, 2004 
effective date of service connection, under provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8515, for moderate 
incomplete paralysis of the median nerve of a nondominant 
upper extremity. 

Under Diagnostic Code 8515, complete paralysis of the median 
nerve is defined as where the hand is inclined to the ulnar 
side, with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand; pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances. Complete paralysis 
warrants a 60 percent rating if affecting the minor 
extremity, and a 70 percent rating if the major extremity is 
involved. Where there is severe incomplete paralysis, this 
warrants a 40 percent rating for a minor extremity, and 50 
percent for a major extremity. Moderate incomplete paralysis 
corresponds to a 20 percent rating for a minor extremity, and 
30 percent for a major extremity. Mild incomplete paralysis 
warrants a 10 percent rating for both a minor and major 
extremity. Generally, neurological disorders are ordinarily 
to be rated in proportion to the impairment of motor, sensory 
or mental function. In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.   38 
C.F.R. § 4.120. 


 
A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree. 

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

A.	September 17, 2004 to August 12, 2008

The Veteran underwent VA examination of the peripheral nerves 
in January 2005. The medical history consisted of a grenade 
shrapnel wound injury to the left wrist, which according to 
the Veteran entered on the lateral aspect of the wrist and 
exited on the dorsal aspect. After a four-day period of 
hospitalization the Veteran did not have any feeling in the 
index or middle fingers but within a few years sensation 
slowly returned, and he now felt that sensation was 
completely normal in the left hand. In the last five years 
however, he had noticed that gradually the ring and middle 
fingers of the left hand suddenly became stiff, and he would 
have to massage his hand to get it working. This occurred 2 
to 3 times per day and lasted 4 to 5 minutes. He stated that 
his whole hand became numb during one of these episodes. 
There were no precipitating factors, and he took no 
medications for this condition. He primarily noticed the 
condition when working on a computer at home or at his place 
of employment. There was a scar on the left wrist, but that 
was not tender anymore and had healed up very well. The 
Veteran wrote with his right hand.

Physical examination revealed the scar was located on the 
lateral and dorsal aspects of the left wrist, and it was non-
tender and non-adherent to underlying muscles. The scar was 
flat with the rest of the skin. There was no underlying 
tissue loss, or limitation of functioning. The scar was one 
and one-half to two inches in length. Neurologically there 
was normal sensation in the left hand. The left thumb had 
decreased strength of flexion and opposition, and extension 
of approximately 4/5. There was atrophy of the thenar 
eminence and loss of the anatomical snuffbox.   The Veteran 
was not able to grasp an object with the left hand when the 
examiner was pulling it, but he was able to do so with the 
right hand. There was a decreased amount of flexion and 
extension in the other fingers, and in the wrist. None of the 
joints were painful. Range of motion in the left wrist was to 
80 degrees dorsiflexion, 60 degrees volar flexion, 30 degrees 
radial deviation, and 15 degrees ulnar deviation. Thumb 
circumflexion was normal.

The diagnosis was shrapnel wound injury to the left wrist in 
1968 with continuing problems with the left hand, mainly 
motor problems, and weakness observed in the left wrist and 
hand. The examiner indicated that these movements could not 
be explained with a single injury at the wrist, which would 
most likely involve his radial nerve, as well as median 
nerve, but could not explain ulnar nerve symptoms. An 
attached EMG report meanwhile substantiated a median nerve 
injury associated with in-service injury, in addition to an 
ulnar nerve injury which was new and not related to his old 
injury.

The report of the EMG study states an impression of: 1) 
abnormal study;                   2) electrodiagnostic 
evidence of a mild, chronic, axonal median nerve injury to 
the left wrist with good evidence of reinnervation; and 3) 
electrodiagnostic evidence of a mild, ongoing and chronic, 
axonal and demyelinating ulnar nerve injury at the left 
elbow. 

A May 2006 examination of the peripheral nerves indicated the 
Veteran's complaints of numbness and stiffness of the ring 
and long fingers of the left hand, and that the fingers 
tended to "lock up" periodically, occurring about 2 times 
per week and lasting 10 to 15 minutes. The index, long and 
ring fingers would lock in a partial flexed position, and 
there were no inciting factors the Veteran knew of. He was 
employed as an auditor which primarily involved computer 
work. The left wrist injury did not interfere with his work 
except for occasional brief interruptions if he had an 
episode of the locking up. The condition did not interfere 
with normal activities of daily living. To return the fingers 
to their normal position he typically would rub or massage 
the fingers on the dorsal side. Objectively, there was a scar 
that was 4-cm long and nontender, with a soft tissue mass 
underneath it. Percussion of the scar revealed some tingling 
in that general area with no radiation into the hand or up 
the arm. Tinnel's sign both at the wrist and the elbow were 
negative. Motor strength of the hand was slightly less than 
that of the dominant right hand. Grip was 5/5. Adduction of 
the ring and long fingers was 4/5. The thumb had no muscle 
atrophy. The opposition and abduction of the thumb were 5/5, 
and there was normal range of motion. There was normal range 
of motion of all fingers, with full extension and full 
flexion into the palm to make a fist. On sensory examination        
the Veteran was able to discern sharp and dull sensation in 
all the fingers of the left hand, with slightly sharper 
sensation on the right side than left. Range of motion and 
motor strength of the left wrist were both normal. 

The impression was of stiffness and locking up of the fingers 
periodically. The EMG showed a mild carpal tunnel syndrome 
and a mild ulnar nerve palsy on the left. The shrapnel 
fragment was not near the median nerve at the carpal tunnel, 
and the only nerve that could have been directly affected was 
the superficial sensory branch of the radial nerve.

The preceding findings correlate to a moderate level of 
impairment in the left median nerve from the effective date 
of the grant of service connection up until August 13, 2008. 
During this time period, the Veteran experienced periods of 
episodic numbness and stiffness in the left hand 2 to 3 times 
daily on average, but which did not have an appreciable 
effect upon his employment, or upon general activities of 
daily living. Neurological symptomatology on both VA 
examinations was essentially absent, as sensation was normal. 
Tinnel's sign was also absent. An EMG study characterized the 
condition as involving a mild, chronic axonal median nerve 
injury, and with evidence of significant reinnervation. The 
Veteran has been found to have at worst, slightly sharper 
sensation in the right hand compared to the left side. As to 
motor functioning, the initial January 2005 VA examination 
alluded to difficulties in grip capacity in the left hand 
however, on subsequent examination this capacity was measured 
at 5/5. Motor strength of the left hand was only slightly 
less than on the right side on the latter evaluation as well, 
and motor strength in the left wrist remained normal. There 
is a similar finding as to retained mobility in the 
individual joints of the left hand, in that while some 
decreased range of motion was originally noted, the 
subsequent examination established normal range of motion of 
all fingers. The Veteran at that time had no difficulty in 
manipulating the fingers into the palm to make a fist. 

There are also relatively few of the symptoms of or similar 
to those contemplated in the definition of complete median 
nerve paralysis at Diagnostic Code 8515. The only relevant 
finding was on January 2005 VA examination the presence of 
atrophy of the thenar eminence. The subsequent examination 
does not allude to whether this underlying symptom was 
present. However, there is no indication of any signs of the 
hand being inclined to the ulnar side, the thumb located in 
the plane of the hand, incomplete and defective pronation, 
absence of flexion of individual digits, or any another 
characteristic of complete paralysis under the relevant 
Diagnostic Code, including at a diminished severity that 
would more readily meet the definition of qualifying 
incomplete paralysis for evaluation purposes. 

Accordingly, the most accurate representation of service-
connected disability for the initial time period in question 
is as moderate incomplete paralysis of the median nerve, for 
which a 20 percent rating is applicable.

B.	August 13, 2008 to the Present 

The report of an August 2008 examination of the peripheral 
nerves indicates the Veteran described weakness, some pain 
and some loss of sensation in the left hand. The examiner 
observed that the hand was not inclined to the ulnar side. 
The middle and index fingers were not extended more than 
normally. There was however, moderate atrophy of the muscles 
of the thenar eminence. The thumb did not assume an ape hand 
configuration. Pronation was slightly incomplete. The flexion 
of the index and middle fingers was moderately defective. The 
Veteran could make a fist but it was very weak compared to 
the right hand. The index and middle fingers        did not 
remain extended. The Veteran could flex the distal phalanx of 
the thumb        80 degrees. Opponens function of the left 
hand showed moderate to severe weakness with lack of 
approximation of the thumb to the little finger by 2.5 cm. 
The second, third and fourth fingers had lack of about 2 cm, 
and the thumb lack of 2.5 cm with loss of opponens function. 
The Veteran could dorsiflex the wrist 20 degrees and volar 
flexion 70 degrees. This movement showed moderately severe 
weakness. 

The severity of median nerve neuropathy of the left hand was 
moderately severe. The complaints were of weakness of the 
left hand and incoordination, in that the Veteran would drop 
objects, and could not perform any lifting with the left hand 
at all. There was no history of flare-ups, or current 
treatment. The condition did interfere with daily activities, 
as he could not lift objects and the capacity to grip objects 
was reduced. The nerve affected was the median nerve. There 
was decrease in pinprick and vibratory stimulation of the 
entirety of the left hand. The motor impairment was moderate 
to moderately severe. The left hand showed moderate 
interosseous atrophy and mildly severe atrophy of the thenar 
eminence of the left hand. The etiology of this peripheral 
nerve injury of the median nerve was that of a shell fragment 
wound of the left wrist. 

In view of the August 2008 VA examination findings, there is 
evidence of more serious impairment such as to warrant 
assignment of a 40 percent rating for severe incomplete 
paralysis of the median nerve. The Veteran demonstrated 
several characteristics of injury to the median nerve as 
defined under Diagnostic Code 8515, as shown by moderate 
atrophy of muscles of the thenar eminence, pronation slightly 
incomplete, moderately defective flexion and extension of the 
index and middle fingers, and defective opposition and 
abduction of the thumb. There was furthermore a moderately 
severe neuropathy of the left hand, with weakness and 
coordination difficulties, and interference with the ability 
to grip or lift objects with the left hand. Pinprick and 
vibratory sensation were reduced. Motor impairment was also 
moderate to moderately severe. 

These findings together represent a heightened severity in 
service-connected disability, which is consistent with the 
requirements for the next higher 40 percent disability 
evaluation. Consequently, the criteria for an increased 
rating to 40 percent are met, as of the August 13, 2008 date 
of the above VA examination. 



Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In this case, the Veteran has not shown that his service-
connected residuals of a shell fragment wound residuals to 
the abdomen, Muscle Group XIX, or left median nerve 
impairment, have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. The Veteran remains employed on a 
full-time basis. The present level of disability compensation 
is also intended to take into account the degree of 
impairment in occupational capacity attributed to service-
connected disability. See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The disorders under evaluation 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying a claim for increased 
rating for a shell fragment wound, Muscle Group XIX. The 
Board is also denying an increased initial rating for left 
median nerve impairment prior to August 13, 2008, but is 
granting a 40 percent rating since then. To the extent any 
higher level of compensation is sought, the preponderance of 
the evidence is unfavorable, and hence the benefit-of-the-
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).






ORDER

A higher rating than 30 percent for shell fragment wound, 
muscle group XIX, abdominal muscles, is denied.

A higher initial rating than 20 percent for left median nerve 
impairment from September 17, 2004 to August 12, 2008 is 
denied.

A 40 percent rating for left median nerve impairment is 
granted, effective August 13, 2008, subject to the laws and 
regulations governing the payment of VA compensation 
benefits. 


REMAND

The claim for service connection for bilateral hearing loss 
must be remanded for an examination and to obtain a nexus 
opinion on its likely etiology, including whether it is 
attributable to described noise exposure in service.

While a review of service treatment records does not directly 
corroborate hearing loss, the Veteran has provided his own 
competent assertions of noise exposure due to proximity to a 
grenade explosion within 10 to 12 feet from him, and 
continuous exposure to artillery and gunfire. Furthermore, as 
the Veteran received the Purple Heart medal in connection 
with injuries sustained from his proximity to the grenade, 
and had verified participation in combat as a rifleman during 
his service while in Vietnam, his assertions of noise 
exposure must be accepted as evidence of record of the 
underlying noise exposure. 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008).

There is also evidence of post-service hearing loss, 
initially indicated on an October 2003 VA audiological 
evaluation upon which the diagnosis was bilateral high-
frequency sensorineural hearing loss. 

The Veteran underwent a VA Compensation and Pension 
examination in January 2005 by an audiologist, during which 
on audiometric testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
75
LEFT
15
15
15
30
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 10 percent in the left ear. 
The examiner diagnosed in the right ear, normal to severe 
sensorineural hearing loss, and on the left side normal to 
mild sensorineural hearing loss through 6KHz with moderate 
loss at 8KHz. 

During a VA ear disease examination that month, the physician 
diagnosed bilateral high frequency sensorineural hearing 
loss, with normal hearing in the left ear for rating purposes 
(under provisions of 38 C.F.R. § 3.385, defining hearing loss 
for VA compensation purposes). He further commented that the 
Veteran had participation in combat and his acoustic trauma 
was conceded, and that while this would not necessarily 
indicate that acoustic trauma was responsible for his present 
hearing loss, the high frequency hearing loss in the right 
ear would suggest that. The physician indicated that he could 
provide an opinion as to the etiology of hearing loss upon 
request and with access to the Veteran's claims file. 

The Veteran underwent re-examination by the same physician in 
May 2006, who on this occasion determined that accurate 
audiometric testing was not available on the date of the 
examination, as attempts to complete tests revealed invalid 
and unreliable audiometric thresholds. The Veteran argues 
that he should be provided a sufficient opportunity to 
receive a comprehensive audiological examination.

The Board will direct a further VA Compensation and Pension 
examination to ascertain the status of the Veteran's current 
claimed hearing loss disability, and moreover to obtain a 
more conclusive opinion as to whether the disorder diagnosed 
is etiologically related to his confirmed in-service noise 
exposure. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).

Also, during the pendency of this appeal, the Court issued 
the decision of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including notice to the claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. While the case 
is on remand, the RO/AMC should provide the Veteran with a 
supplemental notice pertaining to these downstream elements 
of his claim.

Accordingly, this claim is REMANDED for the following action:

1.	The RO should send the Veteran another 
VCAA letter in accordance with the 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which provides explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date.

2.	When this requested action has been 
completed, the RO/AMC will afford the 
Veteran a comprehensive  examination to 
address the current nature and etiology of 
claimed bilateral hearing loss. The 
examination provider should be an 
individual other than the physician who 
previously examined the Veteran in March 
2005, and again in May 2006. The following 
considerations will govern the 
examination:

a.	The claims file, and a copy of 
this remand, will be made reviewed by 
the examiner, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand.

b.	After conducting any interviews 
with the Veteran or any appropriate 
clinical testing, including audiometric 
testing, the examiner must indicate 
whether the Veteran currently has a 
bilateral hearing loss disability under 
the criteria specified at 38 C.F.R. § 
3.385. Provided this is the case, or 
there is hearing loss in at least one 
ear, the examiner must opine whether 
the diagnosed disorder is causally 
related to the Veteran's confirmed 
noise exposure due to proximity to an 
exploding grenade, and from artillery 
and gunfire incidental to his combat 
service. In providing the requested 
opinion, the examiner must indicate his 
consideration of the prior January 2005 
VA examination reports both by an 
audiologist, and an  ear, nose and 
throat specialist.

c.	T
he examiner must state the medical 
basis or bases for his opinion. 
However, if the examiner cannot respond 
to the inquiry without resort to 
speculation, he or she should so state, 
and further state what specific 
information is lacking as to providing 
a non-speculative opinion. 

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss. 

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal            is 
not granted to the Veteran's satisfaction, 
he must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for the scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).






 Department of Veterans Affairs


